(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1,3-5,7-9 & 11-12 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 8,851,951 to Park et al, does not anticipate or suggest, inter alia, such limitations as: “a top gate electrode located on a side of the first insulating layer away from the bottom gate electrode, wherein the first insulating layer is a ton gate electrode Insulating layer; wherein the pixel electrode is electrically connected to the drain electrode through a via in a passivation layer, and the passivation layer is located between the drain electrode and the pixel electrode” (as applied to Claim 1); and “forming a top gate electrode via a patterning process on the base substrate on which the source electrode and the drain electrode are formed; forming a passivation layer on the base substrate on which the top gate electrode is formed; forming a pixel electrode on the base substrate on which the passivation layer is formed, wherein the pixel electrode is electrically connected to the drain electrode through a via in the passivation layer” (as applied to Claim 9), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS filed on 09/26/2019 & 11/30/2018 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 04, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815